DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 31, 37-40, 46-54 directed to invention non-elected without traverse.  Accordingly, claims 31, 37-40, 46-54 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Margaret Burke on 02/26/2021.

The application has been amended as follows: 

Claim 55 was amended as follows:
55. The wearable electronic device of claim 1 wherein the light detector senses multiple physiological signals and communicates with a processor to:
     
      segment
                    randomly split 
                    extract 
                    develop a  segment evaluation model based on the multiple data sets with the extracted features of the data segments thereof; and
                    develop an integrated evaluation model to integrate the evaluation results of the segment evaluation model into an entirety.
Claim 56 was amended as follows:
56. The wearable electronic device processor is configured to develop the segment evaluation model [is developed] by:
training a neural network with the extracted features of the data segments from the training and validation sets to develop the segment evaluation model; and
testing the developed segment evaluation model based on the extracted features of the data segment from the testing set.

57. The wearable electronic device 
Claim 58 was amended as follows:
58.  The wearable electronic device 57, wherein the sleep condition comprises occurrences of severities of sleep disorder and sleep status during a target sleep period.


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/MARJAN FARDANESH/Examiner, Art Unit 3791